Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16-18, no method steps are set forth.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 13, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobovsky et al, U.S. Patent No. 6,753,082.
  Lobovsky discloses drawn multi-lobed fibers.  The lobes have central axes, wherein the fibers are either positioned unsymmetrically to each of the central axes or the sectional area of the fiber has not rotational axis.  See figures, especially,  3 and 7.   The fibers can have six lobes, (or fingers).  See figures, especially 3 and 7.  The lobes have different lengths.  See figures, especially 3 and 7.  The fibers can be made from thermoplastic polymers such as polyamides, polyester, polyolefins, polacrylics.  See col. 6, lines 9-19.  The fibers can be formed into nonwovens, and are useful in forming filters.  See example 7, line 66-67 and claim 24.  The fibers can have a denier of 5-50, which is equivalent to 5.55-55.55 dtex, which encompasses the claimed range.  See col. 5, lines 28-32.  
Claim(s) 1-3, 9, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugan, U.S. Patent Application Publication No. 2009/0130160.  
Dugan discloses a fiber comprising a plurality of grooves which can be symmetrical or asymmetrical. The fiber further comprises a plurality of lobes, such as 6 lobes.  See figure 3.  The lobes can also be non-symmetrical around a center axis and/or the fiber cannot have a rotation axis.  See figure 3.  Suitable polymers include nylon, (polyamide), polyolefins such as polyethylene and polypropylene and polyesters such as PET, as well as combinations thereof.  See paragraph 0058.   Dugan teaches that such fibers can be formed by an extrusion process using a spinneret with a plurality of openings wherein the openings or holes are arranged in one or more rows and configured so that the extrudant has the desired shape.  See paragraph 0082. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lobovsky et al, U.S. Patent No. 6,753,082.
Lobovsky discloses  a fiber as set forth above.
Lobovsky does not clearly teach the particularly claimed method of making.  However, claims 11-12 are drawn to a product, not a process.  Therefore, the burden is shifted to Applicant to show that any process differences results in an unobvious difference between the claimed invention and the prior art product.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dugan, U.S. Patent Application Publication No. 2009/0130160.
Dugan discloses a fiber as set forth above.
Dugan does not clearly teach the particularly claimed method of making.  However, claims 11-12 are drawn to a product, not a process.  Therefore, the burden is shifted to Applicant to show that any process differences results in an unobvious difference between the claimed invention and the prior art product.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobovsky et al, U.S. Patent No. 6,753,082.  
Lobovsky discloses fibers as set forth above. 
Lobovsky does not clearly teach the claimed dimensions, however, since Lobovsky teaches the fiber as a whole has a dtex within the claimed range and teaches asymmetrical lobes, it would have been obvious to have selected the particular size and shape of the fiber and lobes, depending on the intended use of the final product.
Claim  14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobovsky, U.S. Patent No. 6,753,083 in view of Goffing et al, U.S. Patent Application Publication No. 2008/02133351.
Lobovsky discloses fibers as set forth above. 
Lobovsky does not clearly teach using the fibers in nonwoven tufted fabrics.
However, Goffing teaches employing multilobed fibers in forming tufted nonwoven fabrics because such fibers more strongly hold the tufts  See abstract.  Therefore, it would have been obvious to one of ordinary skill to have employed a lobed fiber as taught by Lobovsky to form a tufted nonwoven, in view of the teaching of Goffing that such fibers more strongly hold the tufts.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan, U.S. Patent Application Publication No. 2009/0130160.
Dugan discloses a lobed fiber and a spinneret for making such a fiber as set forth above.  Dugan does not clearly teach the slots of the spinneret resemble ovals.  However, Dugan teaches that such fibers can be formed by an extrusion process using a spinneret with a plurality of openings wherein the openings or holes are arranged in one or more rows and configured so that the extrudant has the desired shape.  See paragraph 0082. 
 Therefore, it would have been obvious to have selected the particular spinneret configuration which produced fibers having the desired cross-sectional shape.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartzog et al, U.S. Patent Application Publication No. 2003/0082377. Hartzog discloses scalloped/grooved thermoplastic polymer fibers but does not appear to disclose the claimed asymmetry.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789